DETAILED ACTION
Claims 30-36, 38-40, 42, 44-46, and 48-59 are currently pending in this Office action.  Claims 1-29, 37, 41, 43, and 47 stand canceled.  This supplemental notice of allowance is premised upon the claim set filed on 02/17/2021 and incorporates by reference the notice of allowance mailed on 02/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 03/17/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Holowacz on 03/23/2021.

The application has been amended as follows: 
In claim 48 at line 2 between “90 MU” and the period mark insert ---  (100°C, NFT 43-005)  --- 


Reasons for Allowance
Claims 30-36, 38-40, 42, 44-46, and 48-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance discussed on pages 3-4 of the 02/24/2021 Notice of Allowance remain applicable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768